                                          Case 2:19-cv-01088-JAD-BNW Document 8 Filed 08/01/19 Page 1 of 2



                                      1   John E. Bragonje
                                          State Bar No. 9519
                                      2   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                          3993 Howard Hughes Pkwy, Suite 600
                                      3   Las Vegas, NV 89169-5996
                                          Tel: 702.949.8200
                                      4   Fax: 702.949.8398
                                          E-mail:jbragonje@lrrc.com
                                      5
                                          Attorneys for Defendant Granite Gaming Group II, LLC
                                      6   dba Girls of Glitter Gulch
                                      7                                 UNITED STATES DISTRICT COURT
                                      8                                          DISTRICT, NEVADA
                                      9   EVA PEPAJ, LUCY PINDER, RACHEL                     Case No.: 2:19-cv-01088-JAD-BNW
                                          BERNSTEIN aka RACHEL KOREN, and
                                     10   TIFFANY TOTH GRAY,
                                     11                           Plaintiff,                 STIPULATION AND [PROPOSED]
                                                                                             ORDER TO EXTEND DEFENDANT’S
3993 Howard Hughes Pkwy, Suite 600




                                     12   vs.                                                DEADLINE TO FILE IT’S ANSWER TO
                                     13                                                      COMPLAINT (ECF NO. 1)
Las Vegas, NV 89169-5996




                                     14   GRANITE GAMING GROUP II, LLC dba                   (Second Request)
                                          GIRLS OF GLITTER GLUCH,
                                     15
                                                                  Defendant.
                                     16

                                     17

                                     18            Defendant, Granite Gaming Group II, LLC dba Girls of Glitter Gluch and Plaintiffs Eva
                                     19   Pepaj, Lucy Pinder, Rachel Berstein aka Rachel Koren and Tiffany Toth Gray, by and through
                                     20   their unsigned attorneys hereby stipulate to extend Defendant’s deadline to file its answer to the
                                     21   complaint, extending the deadline from August 1, 2019 to and including August 15, 2019. The
                                     22   parties are engaged in active settlement discussions.
                                     23            Based on the above, the parties stipulate to an extension of time for Defendant to file its
                                     24   answer to Plaintiffs’ complaint (ECF No. 1) to August 15, 2019.
                                     25   ///
                                     26   ///
                                     27   ///
                                     28   ///

                                          108719710.1
                                          Case 2:19-cv-01088-JAD-BNW Document 8 Filed 08/01/19 Page 2 of 2



                                      1   Dated this 1st day of August, 2019.        Dated this 1st day of August, 2019
                                      2
                                          ALVERSON TAYLOR & SANDERS                  LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                      3

                                      4

                                      5   By: /s/ David M. Sexton                    By:/s/ John E. Bragonje
                                             Kurt R. Bonds                              John E. Bragonje
                                      6      Nevada Bar No. 6228                        State Bar No. 9519
                                             David M. Sexton                            Email: jbragonje@lrrc.com
                                      7      Nevada Bar No. 14951                       3993 Howard Hughes Pkwy, Suite 600
                                             Email: canderson@maclaw.com                Las Vegas, NV 89169-5996
                                      8      Email: bsmith@maclaw.com                   Tel: 702.949.8200
                                             6605 Grand Montecito Pkwy, Ste. 200
                                      9      Las Vegas, NV 89149                         Attorneys Defendant
                                             Tel: (702) 384-7000
                                     10
                                              Attorneys for Plaintiffs
                                     11
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                                                   ORDER
                                     13
                                                   IT IS SO ORDERED:
Las Vegas, NV 89169-5996




                                     14

                                     15                                            ________________________________________
                                                                                   UNTIED STATES DISTRICT COURT JUDGE
                                     16

                                     17                                                     August 8, 2019
                                                                                   DATED: ________________________
                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                     2
                                          108719710.1
